                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

__________________________________________
                                   )
OLD DOMINION FREIGHT LINE, INC.,   )
                                   )
              Plaintiff,           )
                                   )
     v.                            )                       CASE No. 1:18-CV-882
                                   )
ROBERTSHAW CONTROLS COMPANY, and, )
ROBERTSHAW CONTROLS COMPANY, d/b/a )
ROBERTSHAW UNILINE, USA            )
                                   )
              Defendant.           )


                                         COMPLAINT

       Plaintiff Old Dominion Freight Line, Inc. (“Old Dominion”), through counsel and for its

Complaint against Defendant Robertshaw Controls Company (“Robertshaw”), alleges as

follows:

                                    Jurisdiction and Venue

       1.     This is an action for the collection of freight charges due and owing under the

tariffs of a federally regulated motor carrier, Old Dominion, the provisions of the Interstate

Commerce Act, 49 U.S.C. §§10101 et seq., and the federal regulations of the U.S. Department of

Transportation, Surface Transportation Board.

       2.     Old Dominion is a Virginia corporation with its principal place of business in

Thomasville, North Carolina. Old Dominion is a corporation qualified and authorized lawfully

to transport freight as a for-hire motor carrier in intrastate, interstate, and foreign commerce

between points and places in North America, and to provide transportation services.




                                                -1-




       Case 1:18-cv-00882-WO-JLW Document 1 Filed 10/18/18 Page 1 of 6
       3.      Upon information and belief, Robertshaw is a Delaware corporation with its

principal place of business in the State of Illinois. Robertshaw sometimes does business as

“Robertshaw Uniline, USA”.

       4.      Robertshaw transacts business in and maintains at least minimum contacts with

the State of North Carolina. Without limitation, Robertshaw is engaged in substantial activity in

this State through the sale and delivery of goods to customers in this State. Additionally, this

action arises, in part, from Robertshaw’s promise to Old Dominion to pay for freight

transportation services provided by Old Dominion to or for the benefit of Robertshaw in the

State of North Carolina and from Old Dominion’s delivery of Robertshaw’s freight to

destinations in the State of North Carolina at Robertshaw’s order and direction. Further,

Robertshaw consented to jurisdiction in the State of North Carolina and agreed that this District

was the exclusive venue for the resolution of any disputes between the parties, as more fully

provided in this Complaint. This Court therefore has jurisdiction over Robertshaw.

       5.      This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§1331 and §1337. This Court also has jurisdiction pursuant to 28 U.S.C. §1332. The amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and Old Dominion and

Robertshaw are citizens of different states.

       6.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(c).

                                        Factual Allegations

       7.      Old Dominion has provided motor carrier transportation services for Robertshaw,

as shipper, between August 19, 2016, and June 22, 2018, including transportation services for

interstate shipments moving to points within this State (the “Transportation Services”).




                                                -2-



        Case 1:18-cv-00882-WO-JLW Document 1 Filed 10/18/18 Page 2 of 6
       8.      The freight charges for the Transportation Services, including liquidated damages,

total $164,274.81 (the “Freight Charges”). A statement of account for the Freight Charges is

attached to this Complaint and incorporated by reference as Exhibit A.

       9.      The Transportation Services represented by Exhibit A were provided to or for the

benefit of Robertshaw pursuant to Bills of Lading (the “Bills of Lading”) identifying Old

Dominion as the carrier and Robertshaw as the shipper.

       10.     The Bills of Lading incorporate Old Dominion’s tariffs, rules, and classifications

(together, the “Tariffs”), which apply to the Freight Charges owed by Robertshaw, including

without limitation Plaintiff’s 100 Rules Tariff, which are applicable to and governed Old

Dominion’s Transportation Services, including the imposition of liquidated damages for late

payment, and were available to Robertshaw upon request pursuant to the Interstate Commerce

Act, 49 U.S.C. §14706(c)(1)(B).

       11.     Among other terms of the Tariffs, Robertshaw agreed that all disputes arising

from or related to Old Dominion’s Transportation Services provided by Old Dominion on and

after September 1, 2017, would be resolved in Guilford County, North Carolina, as the exclusive

jurisdiction and venue for the resolution of such disputes, and Robertshaw consented to

jurisdiction in the State of North Carolina.

       12.     Additionally, for bills of lading for which third-party billing was designated, the

Tariffs provide that the shipper, Robertshaw, remains responsible for the freight charges in the

event the third-party failed to timely pay the freight charges applicable to those shipments.

       13.     Specifically, Robertshaw sometimes used the services of third-party logistics

agents, including Echo Global Logistics and DSV Road, who acted as payment agents for

Robertshaw.



                                                -3-



        Case 1:18-cv-00882-WO-JLW Document 1 Filed 10/18/18 Page 3 of 6
       14.     Robertshaw may have paid a portion of the Freight Charges owed to Old

Dominion for the Transportation Services to these payment agents, but they did not pay Old

Dominion.

       15.     Old Dominion has not released Robertshaw from its obligation to pay Old

Dominion the Freight Charges for any Transportation Services for which Robertshaw designated

third-party billing, regardless of whether Robertshaw may have remitted payment to the third-

party payment agents.

                                   FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)
       16.     Old Dominion incorporates by reference the allegations contained in the

preceding paragraphs of this Complaint.

       17.     The Bills of Lading constitute contracts between Old Dominion and Robertshaw

for the Transportation Services.

       18.     Old Dominion invoiced Robertshaw for the Freight Charges, but Robertshaw

failed to pay Old Dominion the Freight Charges.

       19.     Robertshaw has therefore breached the parties= agreement by failing to timely pay

the Freight Charges.

       20.     After applying all payments and credits to which Robertshaw is entitled, Hodgson

Mill owes Old Dominion the sum of $164,274.81, all of which Robertshaw has failed to pay

despite Old Dominion=s demands.

       21.     As a direct result of Robertshaw=s breach of the parties= agreement, Old Dominion

is entitled to a judgment against Robertshaw for $164,274.81, plus pre-judgment and post-

judgment interest, costs, and attorney=s fees as provided by Old Dominion=s Tariffs and by law.




                                               -4-



       Case 1:18-cv-00882-WO-JLW Document 1 Filed 10/18/18 Page 4 of 6
                                 SECOND CLAIM FOR RELIEF
                                       (Quantum Meruit)

       22.     Old Dominion adopts by reference and incorporates in this Claim for Relief the

preceding allegations of this Complaint not inconsistent with this Claim for Relief.

       23.     Old Dominion provided the Transportation Services to and for the benefit of

Robertshaw and at its request.

       24.     Old Dominion reasonably expected to be paid by Robertshaw for the

Transportation Services.

       25.     With the knowledge that Old Dominion expected to be paid for the Transportation

Services, the Transportation Services were accepted by Robertshaw, used and enjoyed by

Robertshaw, and Robertshaw benefitted from the Transportation Services.

       26.     The reasonable value of the Transportation Services is $164,274.81, after

applying all payments and credits to which Robertshaw is entitled.

       27.     Robertshaw has refused to pay for the Transportation Services despite Old

Dominion=s demands.

       28.     It is inequitable for Robertshaw to receive the value of the Transportation

Services without paying Old Dominion for them.

       29.     Old Dominion is therefore entitled to a judgment against Robertshaw in the

amount of not less than $164,274.81, plus prejudgment and post-judgment interest, costs, and

attorney=s fees as provided by Old Dominion=s Tariffs and by law.




                                               -5-




       Case 1:18-cv-00882-WO-JLW Document 1 Filed 10/18/18 Page 5 of 6
       Wherefore, Plaintiff Old Dominion Freight Line, Inc. prays to the Court as follows:

       1.      That it have and recover of Defendant Robertshaw Controls Company and

Robertshaw Controls Company, d/b/a Robertshaw Uniline USA, a judgment in the amount of

$164,274.81, plus pre-judgment and post-judgment interest and attorney=s fees as provided by

Old Dominion Freight Line Inc.’s Tariff and by law;

       2.      That the costs of this action be taxed to Defendant Robertshaw Controls

Company; and

       3.      For such other and further relief as to the Court seems just and proper.

       This the 18 October 2018.



                                                      /s/ Andrew S. Lasine
                                                      Andrew S. Lasine
                                                      State Bar No. 10966
                                                      Attorney for Plaintiff Old Dominion
                                                         Freight Line, Inc.
                                                      KEZIAH GATES LLP
                                                      P.O. Box 2608
                                                      High Point, North Carolina 27261
                                                      Telephone: (336) 889-6900
                                                      Facsimile: (336) 889-7055
                                                      Email: sam@keziahgates.com




                                                -6-




       Case 1:18-cv-00882-WO-JLW Document 1 Filed 10/18/18 Page 6 of 6
